DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on December 21, 2021, the rejections of claims 1, 2 and 4-24 under 35 U.S.C. 103 as stated in the Office Action mailed on July 21, 2021 have been withdrawn.

Reason for Allowance
Claims 1, 2 and 4-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 24 recite creating loop profiles for a plurality of wire loops of the semiconductor package, each of the loop profiles including a respective tolerance band along at least a portion of a length of the corresponding wire loop, each of the tolerance bands being a clearance zone around the corresponding loop profile, each of the tolerance bands having at least one of frustum shape, an elliptical shape, a circular shape, and a sphere shape.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        January 29, 2022